      Case 2:19-cv-14765-WBV-DMD Document 58 Filed 05/18/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC., et al.                         *   CIVIL ACTION NO. 2:19-cv-14765
                                                       *
                              Plaintiffs,              *   SECTION “D”
                                                       *
        VERSUS                                         *   DIVISION “3”
                                                       *
M/V BOUCHARD GIRLS, her tackle, furniture,             *   JUDGE WENDY B. VITTER
apparel, appurtenances, etc. in rem &                  *
BOUCHARD TRANSPORTATION CO., INC. in                   *   MAGISTRATE DANA DOUGLAS
personam,                                              *
                                                       *
                                                       *
                              Defendants.              *
                                                       *
********************************************

        MOTION OF WELLS FARGO BANK, N.A. FOR SUMMARY JUDGMENT
                ENFORCING PREFERRED SHIP MORTGAGES

        NOW INTO COURT, through undersigned counsel, comes Wells Fargo Bank, N.A.

(“Wells Fargo”), which respectfully represents that there is no material factual dispute that

Bouchard Transportation Co., Inc. (“Bouchard”), as borrower, and, in turn, Tug Bouchard Girls

Corp. and B. No. 295 Corp., as guarantors, are in default under the terms and conditions of the

loan documents that evidence the obligations owed by, among others, Bouchard, Tug Bouchard

Girls Corp. and B. No. 295 Corp. to Well Fargo (the “Loan Documents”), including, without

limitation, the preferred ship mortgages granted to Wells Fargo by Tug Bouchard Girls Corp. and

B. No. 295 Corp. (the “Mortgages”) against the M/V BOUCHARD GIRLS, Official Number

955450, and the Barge B NO. 295, Official Number 955449 (collectively, the “Vessels”) that

secure the obligations owed by, among others, Bouchard, Tug Bouchard Girls Corp. and B. No.

295 Corp. to Wells Fargo, all as explained in the following:

               (a)    the accompanying (i) Memorandum In Support of Motion of Wells Fargo

Bank, N.A., For Summary Judgment Enforcing Preferred Ship Mortgages, (ii) Statement of

2750192.3                                       1
      Case 2:19-cv-14765-WBV-DMD Document 58 Filed 05/18/20 Page 2 of 4



Uncontested Material Facts, and (iii) Declaration of Constantin E. Chepurny and the exhibits

thereto; and

               (b)     the Verified Complaint-In-Intervention by Wells Fargo Bank, N.A. (ECF

41) and the exhibits thereto filed in the captioned case (the “Verified Complaint”).

        Additionally, no material factual dispute exists as to the validity and enforceability of the

Mortgages or the amounts secured by the Mortgages. Therefore, as a matter of law, Wells Fargo

is entitled all of the relief prayed for in the Verified Complaint.

        WHEREFORE, Wells Fargo prays that:

        A.     The Mortgages be declared to be valid and subsisting liens upon the Vessels, their

engines, tackle, apparel, etc., and all other equipment and necessaries belonging and appurtenant

thereto, which to the extent permitted by applicable law is prior and superior to the interest, liens

or claims of any and all persons, firms or corporations whatsoever; and

        B.     Judgment be issued against the Vessels, in rem, in the full amount owed by

Bouchard, Tug Bouchard Girls Corp. and B. No. 295 Corp. under the Loan Documents (including,

without limitation, the Mortgages) and any other agreements related thereto, plus all accrued

interest, charges, costs and attorneys’ fees, as well as any and all other amounts required to be paid

by Bouchard, Tug Bouchard Girls Corp. and B. No. 295 Corp. to Wells Fargo under the Loan

Documents, including, without limitation, the Mortgages, and any other agreements related

thereto.

        C.     Wells Fargo reserves its right to proceed against Bouchard, Tug Bouchard Girls

Corp. and B. No. 295 Corp., and any other party to the Loan Documents and/or any guaranty

associated therewith, for any deficiency that may remain due after applying the available proceeds




2750192.3                                          2
      Case 2:19-cv-14765-WBV-DMD Document 58 Filed 05/18/20 Page 3 of 4



of the sale of the Vessels to obligations owed to Wells Fargo under the Loan Documents, and that

Wells Fargo have such other and further relief as in law and justice it may be entitled to recover.

                                         Respectfully submitted,


                                          /s/ Richard A. Aguilar
                                          RICHARD A. AGUILAR (La. Bar No. 17439) TA
                                          BENJAMIN O. SCHUPP (La. Bar No. 21074)
                                          ADAM C. McNEIL (La. Bar No. 27001)
                                          McGLINCHEY STAFFORD, PLLC
                                          601 Poydras Street – 12th Floor
                                          New Orleans, Louisiana 70130
                                          Telephone (504) 586-1200
                                          Facsimile (504) 324-0965
                                          raguilar@mcglinchey.com
                                          bschupp@mcglinchey.com
                                          amcneil@mcglinchey.com

                                          ATTORNEYS FOR INTERVENOR,
                                          WELLS FARGO BANK, N.A.


                                          MICHAEL B. TAYLOR (TX Bar No. 24102560)
                                          J. JAMES COOPER (TX Bar No. 04780010)
                                          REED SMITH LLP
                                          Suite 1700
                                          811 Main Street
                                          Houston, TX 77002-6110
                                          Telephone (713) 469-3800
                                          Facsimile (713) 469-3899
                                          btaylor@reedsmith.com
                                          jcooper@reedsmith.com




2750192.3                                        3
      Case 2:19-cv-14765-WBV-DMD Document 58 Filed 05/18/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading was e-

filed with the Clerk of the Court and electronically served on all counsel of record via the Court’s

ECF E-Filing Service System on this 18th day of May, 2020.

                                              /s/ Richard A. Aguilar
                                              Richard A. Aguilar




2750192.3                                        4
